Citation Nr: 1707403	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  06-36 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder other than post-traumatic stress disorder (PTSD). 
 
2.  Entitlement to service connection for a cervical spine disorder.  

3.  Entitlement to service connection for a left knee disorder. 


REPRESENTATION

Appellant represented by:	Chisholm, Chisholm & Kilpatrick


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to June 1970.  Thereafter, he served with the National Guard, to include a period of active service from February 1987 to May 1987. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from November 2004 and May 2008 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The above issues were remanded by the Board in February 2010, September 2013, and May 2015.  The remanded claims in May 2015 included a claim for service connection for a visual disorder, and pursuant to development requested in the most recent remand, service connection for a visual disorder was granted by an April 2016 rating decision; as such, this matter is no longer in appellate status.  The May 2015 remand also directed that a statement of the case (SOC) be completed with respect to the matter of entitlement to an initial evaluation in excess of 30 percent for PTSD for the period from November 28, 2003 to September 9, 2012, and in excess of 50 percent for the period beginning September 10, 2012 pursuant to Manlincon v. West, 12 Vet. App. 238 (1998).  Such an SOC was completed in February 2016, but the Veteran has not submitted a substantive appeal with respect to that matter of the compensation that has been assigned for PTSD; as such, this matter is also not in appellate status.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2016). 

In October 2009, the Veteran testified before the undersigned Acting Veterans Law Judge via videoconference.  

Because the Veteran currently lives within the jurisdiction of the RO in Roanoke, Virginia, that facility retains jurisdiction in this appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  The weight of the evidence is against a conclusion that a psychiatric disorder other than PTSD is etiologically related to service.  

2.  The weight of the evidence is against a conclusion that a cervical spine disorder is etiologically related to service.  

3.  The weight of the evidence is against a conclusion that a left knee disorder is etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder other than PTSD are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a cervical spine disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a left knee disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Duty to Assist/Standard of Review

With respect to the matters herein decided, VA has met all statutory and regulatory notice and duty to assist requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Any due process concerns have been addressed by the Board with respect to the claim adjudicated below.

In the present case, in an August 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what evidence is needed to substantiate his claims for service connection, as well as what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  Thus, the Board finds that VA's duty to notify has been met. 

As discussed in more details below, the Veteran was most recently afforded a VA examination in July 2014.  The Board finds this examination report to be adequate, as the examiner reviewed the Veteran's claims file, interviewed the Veteran, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination and testing, and provided a reasoned rationale for the opinion rendered.  The opinion shows that the examiner considered all relevant evidence of record, including the Veteran's statements.

The Veteran also offered testimony before the undersigned Acting Veterans Law Judge at a Board hearing in October 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals of Veterans Claims (the Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the October 2009 hearing, the undersigned Acting Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the onset of the Veteran's psychiatric, left knee, and cervical spine disorders.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as above, the undersigned remanded the case for additional development, to include obtaining a VA examination and medical opinion.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The Board also finds that the agency of original jurisdiction (AOJ) has substantially complied with the Board's February 2010, September 2013, and May 2015 remand directives.  Specifically, the February 2010 remand directed the AOJ to reajudicate the claim (which was accomplished in April 2012), the September 2013 remand directed the AOJ to obtain additional examinations/medical opinion (which was accomplished in July 2014), and the May 2015 remand directed the AOJ to readjudicate the case (which was accomplished in April 2016).   Therefore, the Board finds that the AOJ has substantially complied with the February 2010, September 2013, and May 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).



II. Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including psychoses and arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. 3.309(a), such as psychoses and arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The term "active military, naval, or air service" includes:  (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of active duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101 (22), (24); 38 C.F.R. § 3.6 (a). 

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves. 38 C.F.R. § 3.6 (c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6 (d).

The Veteran, to include in sworn testimony to the undersigned at the October 2009 hearing, has asserted that he developed a psychiatric disability with manifestations  to include poor concentration due to a lightning strike while serving in Korea.  He also has asserted that has cervical spine and left knee disorders as a result of an  April 1969 in-service automobile accident. 

Summarizing the pertinent evidence with the above criteria in mind, the service treatment reports (STRs) include an April 1969 STR reflecting pain, tenderness, and spasm in the cervical spine, but a full range of cervical spine motion, after an automobile accident.  [Service connection was ultimately granted for posttraumatic headaches suffered following this accident].  X-rays of the cervical spine at that time demonstrated moderate straightening with no fractures or dislocations.   The impression included a contusion the left cervical spine/neck.  The April 1969 STR also reflected the Veteran reporting left calf pain, with an impression of soreness but no deformity in this area, and an x-ray of the left knee conducted in April 1969 was negative.  Continuing cervical spine and left lower extremity soreness, but no worsening symptomatology, was demonstrated on an STR dated later in April 1969.  This report also indicated there was a full range of cervical spine motion.    

An April 1970 STR reflected impressions of psychogenic hyperventilations and chronic anxiety/schizophrenic personality.  Another STR dated in April 1970 noted that the Veteran reported sporadic pain in his joints to include the knees and indicated the Veteran had been referred for a psychiatric evaluation that he refused.  The reports from the May 1970 separation examination and medical history collected at that time are silent for a psychiatric, cervical spine, or left knee disorder, and the May 1970 medical history reflects the Veteran specifically denying having a " 'trick' or locked knee," "depression or excessive worry," or "nervous trouble of any sort."   

After the Veteran's first period of active duty, the record includes a January 1986 statement from a private physician indicating that the Veteran was involved in an automobile accident in December 1985; that he was unable to attend Army Reserves duty that weekend; and that it was estimated that he could return to Reserves duty in two to three months.  A DD Form 689 "Individual Sick Slip" dated in January 1986 noted that the Veteran was wearing a cervical collar and that his left leg was in a splint.  With regard to this automobile accident, the undersigned notes that an Army National Guard "Retirement Credits Record" listing periods of ACDUTRA and INACDUTRA from December 1980 to September 1987 does not reflect a period of ACDUTRA or INACDUTRA in December 1985; as such, service connection for cervical spine or left knee disabilities premised on injuries sustained in an automobile accident that occurred in December 1985 would not be warranted.   

Also of record is an isolated March 1987 military medical report noting that the Veteran's head had snapped forward in an incident in which he fell asleep when his car ran off the road into a ditch, and an examination at that time that revealed mild spasm in the neck and trapezius.  While a DD Form 214 of record reflects a period of active duty from February 1987 to May 1987, there is no documentation, or assertion, that this incident was incurred in line of duty.  Irrespective of whether such was the case, there is no further record of treatment for neck pain during this period of active duty or for many years thereafter, and the Veteran and his attorney have only referred to the automobile accident that occurred in April 1969 in contending that a cervical spine disability was incurred due to an in-service automobile accident.  As such, the March 1987 military medical report will not be further considered herein.  

The post service record reflects VA outpatient treatment for psychiatric problems and pain associated with arthritis in the left knee and cervical spine from 2006/2007.    

There are multiple VA medical opinions weighing against the claim for service connection for a psychiatric disorder other than PTSD [for which service connection was ultimately granted.]  In this regard, a November 2010 VA psychiatric VA examination, that otherwise found that PTSD was etiologically related to an-in service electrical storm, found that the Veteran's bipolar disorder was "unrelated to his military service and only recently diagnosed and appropriately treated."  A February 2012 VA psychiatric examination that diagnosed the Veteran with PTSD and bipolar disorder resulted in the opinion by the examiner that the Veteran's "[c]hronic anxiety during military service is subsumed under [PTSD]," and that his bipolar disorder was less likely than not associated with military service and was "as likely as not associated with post-military/biological stressors."  The same opinion with respect to a bipolar disorder was rendered following a September 2012 VA psychiatric examination. 

With respect to cervical spine and left knee disabilities, a May 2007 statement from a private nurse practitioner, who indicated that she had reviewed the Veteran's STRs and post service medical evidence, found it more likely than not that the left knee pain the Veteran was suffering from at that time was the result of the April 1969 in-service automobile accident.  She also referenced the in-service cervical spine soreness following the April 1969 accident and the April 1969 x-ray of the cervical spine that demonstrated some loss of cervical curvature, but made rendered the following equivocal opinion: 

Without having prior x-ray documentation, it is difficult to determine if the motor vehicle accident potentially caused or exacerbated a prior condition, increasing the frequency and severity of [the Veteran's] headaches.  

A March 2008 VA examination found that it was less likely than not that cervical spine disorder shown at that time was related to the April 1969 automobile accident and that it was not likely that the Veteran's current left knee disorder was etiologically related to that in-service accident.  These opinions are documented to have been based on a review of the claims file, to include the STRs.  The opinion with respect to the cervical spine was as follows:  

It is this examiner's opinion [that] it is less likely than not that the [V]eteran's current cervical spine condition is due to or the result of the motor vehicle accident he had while in service.  The [V]eteran's service medical record indicates a diagnosis of neck contusion and x-ray findings consistent with acute injury.  His neck symptoms resolved within a week post injury (headaches continued) and the neck required no further treatment thereafter.  There was no complaint of cervical symptoms on 05/1970 separation examination.  He received no subsequent medical treatment for the cervical condition.  The findings on 12/1/06 cervical spine x-rays are consistent with chronological aging degenerative changes. 

The opinion with respect to the left knee following the March 2008 VA examination was a follows: 

It is this examiner's opinion [that] it is not likely that the [V]eteran's current left knee condition is due to or the result of the motor vehicle accident he had while in service.   The 04/24/69 service medical record indicates the Veteran sustained [a] contusion of [the] left lower leg, not [the] left knee.  The 04/24/69 x-ray includes "left knee and proximal 2/3 of lower leg" and is interpreted as negative.  Thereafter, the [V]eteran had no complaint of left leg/knee pain on clinical followups.  Post military, he received no treatment for a left knee condition until 05/2007 when he presented in [a] clinic with [a] "new complaint" of intermittent pain and stiffness to the left knee.  Although it was opined more likely than not [that] "the [V]eteran's knee pain is related to his injury that he sustained while in military duty," [a reference to the May 2007 statement from a private nurse practitioner discussed above] the service medical records were not available to the clinician.  Current left knee clinical findings are consistent with cartilaginous chronic aging changes, with no evidence of [a] left knee abnormality noted on the 05/2007 x-rays or current study.  

The March 2008 VA opinion with respect to the left knee incorrectly indicated that the nurse practitioner who rendered the May 2007 did not have the benefit of the STRs, and the September 2013 remand, noting inaccuracies and other deficiencies in the March 2008 VA examination, directed that the Veteran be afforded another VA examination that included opinion as to whether the Veteran had a cervical spine or left knee disorder that was etiologically related to service.  With respect to a psychiatric disability, the September 2013 remand found fault with the fact that there was no rationale for the VA examination opinions with respect to bipolar disorder, and requested an addendum opinion in this regard. 

Turning to the VA opinions completed pursuant to the directives of the September 2013 remand, a July 2014 opinion by a VA psychologist, documented to have been based on a review of the claims file, was that the Veteran's "claimed bipolar disorder and/or depression are less likely than not related to his military service and/or his diagnosed PTSD."  In providing her rationale, she noted that review of the STRs did not document symptoms associated with bipolar disorder.  After listing the DMS-IV symptoms of bipolar disorder, she noted that none of these symptoms were shown in service.  She also remarked that a diagnosis of the condition requires the occurrence of at least 3 of the listed symptoms lasting at last four days and at least one Major Depressive episode, and then set forth as follows:.    

While on 4/6/1970 it was noted in an exam that that [the Veteran's] "mood [was] mildly depressed," this does not constitute a Major Depressive episode, therefore the Veteran was not experiencing Bipolar II disorder at the time.  It is the opinion of this reviewer that [the prior VA mental health examiner's] conclusion [that] the Veteran's currently diagnosed Bipolar Disorder is LESS LIKELY THAN NOT incurred in or due to his military service is accurate.  

She also opined as follows: 

Re:  Depression.  During his Report Of Medical Exams of 5/13/70; 2/17/80; 4/15/84 and 3/2/89, the Veteran did not endorse "depression, excessive worry or nervous trouble of any sort."  In the 4/6/1970 Physical exam it is noted ". . . appears to be mildly anxious and preoccupied with worries of his resp. system mood MILDLY DEPRESSED (emphasis mine) . . . preoccupied with health . . . "Impression Psychogenic hyperventilation, chronic anxiety, has schizophrenic personality."  (This reviewer is unclear as to what "schizophrenic personality" is referring to.  There is no information beyond this mention.  Further, this is not an "official" diagnosis."[)]. 

Reviewing the Veteran's STRs, it is clear that depression was not a significant issue for him.  Anxiety regarding his health was a concern of his, to the point that some of his doctor[]s wondered about "psychogenic etiology of illness," i.e. the possibility his symptoms were related to anxiety and stress as opposed to having an organic basis. 

Therefore given that depression was not endorsed as a problem on multiple occasions by the [V]eteran, and was only mentioned once, designated as mild, in [the]  STR[s,] it is less likely than not [that] his diagnosed depression is due to[] or incurred in the service. 

RE:  Differentiation of symptoms.  Bipolar Disorder is a mood disorder involving the alternating experience of depressive and hypomanic or manic episodes.  It is distinct from, and unrelated to, PTSD. 

Depressive Disorders are mood disorders involving impairments in sleep, concentration, motivation and activity level, social isolation and feelings of guilt,  worthlessness and hopelessness.  When severe, suicidal ideation may also be present.  As is the case with Bipolar Disorder, it is distinct from PTSD.  Some people with PTSD also experience depression.  The two disorders have some symptoms in common such as sleep disturbance, difficulty concentrating, markedly diminished interest in pleasurable activities, and excessive or inappropriate guilt.  There is no indication in the record [that] the Veteran's current experience of depression is a reaction to his PTSD. 

PTSD is a disorder in response to trauma that results in problems of intrusive thoughts and memories, avoidance, changes in cognitive perceptions, emotions and interpersonal relationships, and an increase in arousal responses. 

What is clear from the record is the Veteran meets DSM[-]5 diagnostic criteria for PTSD related to his military service.  His claimed bipolar disorder and/or depression are less likely than not related to his military service, [or] to his PTSD.  

The requested opinions with respect to cervical spine and left knee disabilities were  completed following a July 2014 VA examination and were also documented to have been based on a review of the claims file, and the examiner concluded that it was likely than not that the Veteran's cervical spine and left knee disabilities were etiologically related to service.  The rationale for these opinions was that the clinical evidence described pathology consistent with the natural aging process associated with degenerative joint disease of the left knee and spondylosis of the cervical spine, [rather than there being an in-service onset of either condition.]  

As set forth above, the only definitive medical opinions addressing the claims for service connection for a psychiatric disorder other than PTSD and a cervical spine  disorder are negative.  In particular, the July 2014 opinions reflect consideration of all the pertinent, and accurate, evidence of record, to include the statements of the Veteran, and reflect complete rationale, relying on and citing to the records reviewed.  Moreover, the clinicians offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Finally, neither the Veteran nor his attorney have asserted that these opinions are inadequate.  As such, the Board finds the July 2014 opinions to be definitive as to the matter of whether a psychiatric disorder other than PTSD or a cervical spine disability are etiologically related to service.  Id.  

With respect to a left knee disability, while there is a positive medical opinion linking such disability to service in the form of the May 2007 statement from a private nurse practitioner, the Board finds the probative value of this opinion to be outweighed by that of the negative VA medical opinions finding no such link.  See Cathell v. Brown, 8 Vet. App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (standing for the proposition that the adjudication of the Board includes the responsibility of determining the weight to be given to the evidence of record, and this responsibility includes the authority to favor one medical opinion over another).  While the March 2008 VA opinion incorrectly indicated that the May 2007 private nurse practitioner's opinion did not have the benefit of the STRs, this opinion is otherwise based on an accurate recitation of the in-service and post-service clinical records; namely, the fact that the STRs revealed a normal left knee x-ray following the April 1969 automobile accident with no left knee complaints during service after April 1969.   

In addition, and acknowledging the left leg splinting in January 1986 from an automobile accident not incurred during a period of qualifying service, the March 2008 opinion also correctly noted the extensive gap in time between separation from service-several decades since the Veteran's 1970 separation from the period of active duty during which the automobile accident occurred that the Veteran  alleges resulted in his current left knee disability-and the first VA treatment for left knee pain in 2007.  Moreover, the rationale following the July 2014 opinion-the adequacy of which has not been contested as set forth above-that the Veteran's left knee problems were due to the natural aging process associated with degenerative joint disease, as opposed to an in-service injury, is otherwise consistent with the several decade period between separation from the period of service in question and the first evidence of a post-service left knee disability.  Critically, the May 2007 private opinion, which contained no rationale, did not discuss this extensive time between the period of service in question and the first evidence of treatment for a left knee disability, as well as the fact that the Veteran did not file a claim for service connection for a left knee disability until May 2007, several decades after the period of service in question.  See Mense v. Derwinski, 1 Vet. App. 354, 356(1991) (holding that VA did not err in denying service connection when the appellant failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  In short,  given the lack of rationale provided by the nurse practitioner who rendered the May 2007 opinion in contrast to the negative VA opinions, which are supported by a rationale that is otherwise consistent with the in-service and post service clinical findings-to include the specific denial of knee problems on the medical history collected at separation from the period of service in question-the undersigned finds the probative weight of the negative VA opinions with respect to the etiology of the Veteran's current left knee disability to exceed that of the positive private May 2007 opinion.  Id.  

The undersigned also finds that as any psychosis or arthritis of the cervical spine or left knee that is part of the Veteran's disability picture was first shown decades after service, and is not shown to have been demonstrated within one year of service, presumptive service connection for a psychosis or arthritis of the cervical spine or left knee on the basis of chronic disease, to include by way of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

While the Board has considered the assertions of the Veteran (to include through his attorney) in an attempt to establish that a psychiatric disorder other than PTSD and cervical spine and left knee disorders are related to service, such attempts must fail. Notwithstanding whether these assertions are credible, matters relating to the medical etiology of a disability are questions within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435(2011)), here, the specific matter as to the whether the Veteran has a psychiatric disability disorder other than PTSD, a cervical spine disorder, or a left knee disorder that is related to service is a complex matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer). 

In light of the above and in sum, the Board finds that the preponderance of the most probative evidence is against the Veteran's claims for service connection for a psychiatric disability other than PTSD, a cervical spine disorder, and a left knee disorder.  As such, that doctrine is not applicable, and these claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for a psychiatric disorder other than PTSD is denied. 

Service connection for a cervical spine disorder is denied.   

Service connection for a left knee disorder is denied. 




____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


